t c memo united_states tax_court estate of strown martin deceased fannie l martin special representative and fannie l martin petitioners v commissioner of internal revenue respondent docket no filed date alex j llorente for petitioners through trial only karen nicholson sommers for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties with respect to the federal_income_tax liabilities of strown martin decedent and fannie l martin petitioner as follows year deficiency penalty sec_6662 dollar_figure big_number big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice of procedure the issues for decision are whether an arbitration award of dollar_figure is includable in petitioners’ gross_income for and if so whether they are entitled to deduct from that income business startup costs from prior years whether petitioners may deduct losses from farming activity claimed on schedules f profit or loss from farming for the years in issue whether petitioners may deduct losses in excess of dollar_figure from rental real_estate activity for the years in issue and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference decedent and petitioner resided in california at the time their petition was filed both decedent and petitioner were teachers and held master’s degrees petitioner taught accounting at the college level including courses in principles of accounting and payroll accounting courses in decedent and petitioner purchased acres of land in california with the intention of starting a fruit and vegetable farm after retirement they retired in in petitioners sought farm loans from the branch of the u s department of agriculture usda that is now known as the farm service agency petitioners experienced discriminatory treatment from the usda with respect to their farm loans because they were african-americans eventually they presented a claim to the usda for damages suffered as a result of the discrimination and they joined a class action lawsuit involving many similarly situated african-american farmers pursuant to settlement of the class action lawsuit an arbitrator appointed by a u s district_court found that petitioners were entitled to dollar_figure for emotional distress and dollar_figure for lost net_income from date through date the lost net_income was calculated by projecting net_income from farming that petitioners would have received if the loans they requested from the usda had been processed in petitioners received payment of dollar_figure of the damages awarded by the arbitrator the dollar_figure discrepancy between the amount awarded and the amount_paid is not explained in the record decedent and petitioner timely filed their joint federal_income_tax returns for and they used the cash_method accounting system during these tax years decedent and petitioner did not report any of the arbitration award received as income on their return on schedules f attached to the returns they reported the following losses year farm income farm expenses net farm profit loss -0- -0- -0- dollar_figure big_number big_number dollar_figure big_number big_number most of the expenses claimed consisted of alleged mortgage interest payments on decedent and petitioner’s farm in the annual amount of dollar_figure the claimed farm_losses reduced their reported adjusted_gross_income for each of the years decedent and petitioner also reported rental_activity losses on a schedule e supplemental income and loss for each of the years in issue the internal_revenue_service irs examined the returns for and during the examination process petitioner presented documents to substantiate the farm expenses claimed on the returns the documents included a large number of canceled checks from a statement of startup expenses_incurred in and with respect to clearing and preparing the land for farming and monthly canceled checks from to sephardic education center in jerusalem sephardic center in the amount of dollar_figure and to rafael and victoria sarfatti the sarfattis in the amount of dollar_figure in the notice_of_deficiency upon which this case is based the following adjustments were made the full arbitration award was included in petitioners’ gross_income for all of the farm expenses claimed were disallowed because of lack of substantiation the amount of losses from the rental real_estate activity for each year was reduced to dollar_figure the maximum deduction allowed per year for passive_activity_losses under sec_469 and sec_6662 accuracy-related_penalties were imposed the irs disallowed the farm expense deductions in full because the and startup expenses were not incurred during the years in issue the monthly checks to the sephardic center and to the sarfattis did not establish that payments were made on a mortgage debt and petitioners did not present any other evidence of a valid mortgage debt arbitration award as income opinion gross_income for purposes of calculating taxable_income includes all income from whatever source derived sec_61 petitioners have not claimed that any exclusion applies to the economic damages included in the arbitration award and none would apply generally cash_basis taxpayers report income in the year of receipt sec_451 because decedent and petitioner were cash_basis taxpayers in the arbitration award of dollar_figure is includable in their gross_income for petitioner asserts that she filed amended returns for allocating portions of the arbitration award as income to those years however petitioner has neither produced copies of amended returns nor identified any authority for allocating portions of the arbitration award to prior tax years in any event there is no authority for such an allocation petitioners contend that if the arbitration award is included in income then startup costs decedent and petitioner incurred in establishing the farming operation in and should be deducted against the amount of the award petitioners bear the burden of proving entitlement to the claimed deductions see rule a 503_us_79 as substantiation for expense deductions in petitioner presented canceled checks and lists of startup expenses from and however there is no evidence as to whether expenses_incurred in and were claimed on petitioners’ returns before there is no evidence that the expenses were not taken into account by the arbitrator when the projected net_income from farming was calculated and included in the economic damages portion of the arbitration award petitioners have failed to satisfy their burden_of_proof under these circumstances and on the record in this case none of the and expenses may be deducted schedule f losses petitioner argues that the irs erred by disallowing all schedule f losses for the years in issue petitioner also bears the burden_of_proof with respect to these deductions and she has failed to satisfy that burden the irs disallowed for lack of substantiation the schedule f farming expenses claimed for the years in issue the notice_of_deficiency explained that decedent and petitioner had neither shown that the expenses claimed were incurred during the year in issue nor that any portion of the dollar_figure in annual payments deducted on the schedules f was payment of interest on a debt respondent also argues that petitioners were not engaged in farming during and or at any time after presumably because of the discrimination that they suffered petitioners did not report any income from farming during the years in issue during the examination and at trial petitioner presented copies of monthly canceled checks in the amounts of either dollar_figure made out to sephardic center or dollar_figure made out to the sarfattis to substantiate the claimed mortgage interest_expenses related to the farm in after trial petitioner moved to reopen the record for receipt of a copy of a deed_of_trust dated date conveying property of decedent and petitioner to endowment sephardic educational center maimonides research_and_development foundation and savings mortgage corporation in trust as security for a promissory note of dollar_figure respondent did not object and the document was received in evidence petitioner however has provided no details about the terms or subject matter of any loan agreement and we have no basis for determining what if any portions of the payments were deductible_interest petitioner did not identify or substantiate the other expenses claimed on schedules f thus deductions of farm expenses for the years in issue were properly disallowed schedule e losses in her brief petitioner argues that the irs’s complete disallowance of all schedule e losses related to decedent and petitioner’s rental real_estate activity passive_activity_losses for and is incorrect generally passive_activity_losses are not allowed to be deducted from income for the taxable_year in which they are incurred sec_469 however sec_469 allows a deduction not to exceed dollar_figure for a portion of passive_activity_losses attributable to rental_real_estate_activities in which the taxpayer actively participated during the taxable_year the irs permitted petitioners to deduct schedule e losses up to the dollar_figure limit for each year for the irs allowed petitioners the full amount of schedule e deductions claimed which totaled dollar_figure the irs also permitted petitioners to deduct dollar_figure of their passive_activity_losses from their rental_real_estate_activities for and and advised them in the notice_of_deficiency that they may carry forward the excess losses into subsequent tax years indefinitely petitioner presents neither evidence nor argument showing that she is entitled to deduct more than the amounts allowed in the statutory notice accuracy-related_penalty petitioner contests the imposition of accuracy-related_penalties for the tax years in issue sec_6662 imposes a percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of percent of the tax required to be shown on the return or dollar_figure under sec_7491 respondent bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once respondent has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite respondent’s burden of production has been met respondent has shown that decedent and petitioner substantially understated their income_tax by failing to report any of the dollar_figure arbitration award received in decedent and petitioner’ sec_2001 return contained an understatement of income_tax exceeding dollar_figure decedent and petitioner deducted farming expenses of dollar_figure dollar_figure and dollar_figure for and respectively and they failed to maintain or produce records to substantiate those deductions and decedent and petitioner were negligent and disregarded rules by deducting passive_activity_losses beyond the dollar_figure allowed for their rental real_estate activity the accuracy-related_penalty under sec_6662 will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith higbee v commissioner supra pincite petitioner is a retired accounting teacher and has taught college-level accounting courses however she failed to report the dollar_figure arbitration award received in while she presented evidence of expenses in prior years claiming offsets to income from the years in issue petitioner does not cite and we do not find any authority that would allow petitioners as cash_basis taxpayers to recalculate their federal_income_tax liability using the accrual_method of accounting petitioner did not maintain or provide any receipts for the farming expenses claimed on schedules f for the years in issue decedent and petitioner claimed unsupported farm and rental real_estate losses all of these claims without any reasonable_cause given suggest lack of good_faith on the part of decedent and petitioner especially in light of their education and expertise because petitioner presented neither evidence nor argument that the positions taken on the returns were either reasonable or in good_faith petitioners are liable for accuracy-related_penalties under sec_6662 for all of the years in issue in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
